UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1773



SHEILA D. HARRIS,

                                                Plaintiff - Appellant,

          versus


WAKE COUNTY HUMAN SERVICES,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-286-5-BO)


Submitted:   September 8, 1999              Decided:   November 5, 1999


Before ERVIN,* NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila D. Harris, Appellant Pro Se. Shelley Tager Eason, COUNTY
ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North Carolina,
for Appellee.




     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Sheila D. Harris appeals the district court’s order awarding

summary judgment in favor of Appellee in her employment discrim-

ination and tort action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Harris v.

Wake County Human Servs., No. CA-98-286-5-BO (E.D.N.C. Apr. 28,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2